                            Case 1:19-mc-00042 Document 2 Filed 01/31/19 Page 1 of 3



                                                    MISCEllANEOUS CASE COVER SHEET


PlAINTIFFS                                                                DEFENDANTS

Lilly Perry, Tamar Perry, Gal Greenspoon-Perry, Dan                        GreetnWin.com Inc., Solid ISG Capital US Inc.,
Greenspoon, Ron Greenspoon, and M. G., a minor                             Adrian L. Mackay, Marcum LLP, Sanford C.
through her father Hagai Greenspoon                                        Bernstein & Co., LLC
Attorney's   {Firm Name, Address, and Telephone Number)                   Attorneys (If Known)
Eric L. Lewis
Lewis Baach Kaufmann Middlemiss PLLC
1101 New York Avenue NW, Suite 1000
Washington, DC 20005    (202) 833-8900


DESCRIPTION OF CASE                                            Has this or a similar case been previously filed in SONY ?

28 U.S.C. § 1782- Application for judicial
assistance in obtaining evidence
                                                               No?   liJ Yes? 0         Judge Previously Assigned--------

                                                               If yes, was this case: Vol.   D     lnvol.   D    Dismissed. No   D   Yes     D
                                                               If yes, give date _ _ _ _ _ _ _ _& Case No. _ _ _ _ _ __

NATURE OF CASE


   D    M 08-85 Motion to Compel                                                D    M 26-2 Application to Enforce Administrative Order
   D    M 08-85 Motion to Quash                                                      Rule 5A Rule of Division of Business among District
                                                                                     Judges
   D    M 08-86 Internet Infringement
   D    M 08-88 Surety Companies                                                D    M 28 Warrant for Entry & Inspection of Premises

   D    M 08-425 Sureties Proceedings                                           D    M 29 Privacy Act Application

                                                                                D    M 30 Privacy Act Application

   D    M 11-03 SEC Litigation to Freeze Account                                D    M 31 Order of Commodity Exchange Commission
                                                                                     Directing Person to Pay Money
   D    M 11-188 Subpoenas- Habeas Corpus
                                                                                D    M 32 Petition for Writ to Produce Federal Prisoner in
   D    M 11-189 Subpoenas- Habeas Corpus                                            State Court
   D    M 16-88 Sale of Unclaimed Seamen's' Effects                             D    M 33 Inspection Warrant- Department of Energy
   0    M 18-66 Forfeiture Proceedings - Funds Held in trust.
        28 usc 1746
                                                                                D    M 34 Order of Another District Court that the State
                                                                                     Court Produce
   0    M 18-302 Registration of a Judgment from Another                        0    M 35 Order to Stay Transfer of Federal Prisoner
        District
                                                                                0    M 36 National Labor Relations Board
   0    M 18-304 Administrative Subpoena Proceedings
                                                                                0    M 37 Application to Re-Open Civil Case(s) that are
   0    M 18-305 Registration of Student Loan Judgment                               more than 25 years old
   0    M 18-981 Nonjudicial Civil Forfeiture Proceeding                        0    M 38 Application for Reassignment of Bankruptcy
   D    M 19-25 Order Authorizing IRS Officer to Enter                               Proceeding
        Premises for Levy                                                       D    M 39 Application for Discovery and Inspection of
   D    M 19-58 General Bonds in Admiralty Purs. to Local                            Defendant Detained in Federal Prison
        Admiralty Rule 8                                                        D    M 41 Order of Return of 28:2254/2255 Petition
   D    M 19-63 Receivers - Property in Other Districts                         D    M 42 Order Denying Stay of Deportation
   D    M 19-78 Denial to Sue In Forma Pauperis                                 0    M 43 Contempt of Court in Bankruptcy
   0    M 22-1 Designation by U.S. Attorney of Individual to
        accept service of summons and complaint
                                                                                0    M 44 Claim Compensation under Longshoremen &
                                                                                     Harbor Workers Compensation Act
   D    M 22-2 Designation of individual to issue certified                     D    M 46 Order From Another District for Public Viewing
        copies in bankruptcy part
                                                                                D    M 47 Bankruptcy Cases- Before Appeal Filed
   D    M 23 Petition to Perpetuate Testimony
                                                                                D    M 47B Transmission of Proposed Findings of Fact and
   D    M 25-1 Order for Entry to Effect Levy- IRS Matter                            Conclusions of Law
   D    M 25-2 Permission to have access to safe deposit
        boxes
                                                                                D    M 48 Application for Appointment of Counsel - No Case
                                                                                     In This Court
   D    M 26-1 Proceeding to Enforce Order of Administrator-
        National Credit Union
                                                                                D    M 49 Order Denying Commencement of Civil Action

        Rev. 06/2017
                    Case 1:19-mc-00042 Document 2 Filed 01/31/19 Page 2 of 3

NATURE OF CASE CONTINUED


  D   M 51 Order to Show Cause- Case Being Transferred          D   M 71 Application re: Federal Rules Cr. 11 (e)(2)
      from Northern District of New York                        D   M 72 Order of Attachment of Another District- EDNY
  D   M 52 Application for Leave to File a Complaint            D   M 73 Subpoena to Government Agency
 D    M 53 Order Barring Individual from Entering
      Courthouse Building
                                                                D M 75 Application for Writ of Garnishment
                                                                D   M 76 Central Violations Bureau
 D    M 54 Immigration Naturalization - Order Delaying
                                                                [{] M 77 Application to have subpoena issued to person
      Deportation
                                                                    living in this district regarding action in foreign country
 D    M 55 Petition for Appointment of Impartial Umpire -           or tribunal
      Labor Management Relations Act and Others
 D    M 58 Application for Extension of Time to File Petition
                                                                D   M 90 Order of Attachment

      for Removal                                               D   M 93 Letters Rogatory - - - - - - - - - -

 D    M 59 Application to Produce Federal Prisoner in State
                                                                0   M 94 Other _ _ _ _ _ _ _ _ _ _ _ __
      Court
 D    M 67 Notice of Eviction to Squatters (USA Cases)
                              Case 1:19-mc-00042 Document 2 Filed 01/31/19 Page 3 of 3

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SONY? IF SO, STATE:


.Jl!DGE _ _ _ _ _ _ _ _ _ _ _ _ _ _ _MISCELLANEOllS CASE NtlMBER _ _ _ _ _ _ _ _ _ _ __


NOTE: Please submit at the time of filing an explanation of why cases are deemed related


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

 Lilly Perry, Tamar Perry, Gal Greenspoon-Perry, Dan Greenspoon, Ron Greenspoon, and M.G., a
 minor through her father Hagai Greenspoon, 39-41 South Street London W1 K 2XG England




DEFENDANT(S) ADDRESS(ES) AND COVNTY(IES)

GreetnWin.com Inc., 747 Third Avenue, 26th Floor, New York, NY 10017 (New York County)
Solid ISG Capital US Inc., 928 Broadway, Suite 400, New York, NY 10010 (New York County)
Adrian L. Mackay, 928 Broadway, Suite 400, New York, NY 10010 (New York County)
Marcum LLP, 730 Third Avenue, New York, NY 10017 (New York County)
Sanford C. Bernstein & Co., LLC, 1345 Avenue of the Americas, 33rd Floor, New York, NY 10105 (New York County)



DEFENDANT(S) ADDRESS lJNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PROSE           No   llJ    Yes   D
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO                WHITE PLAINS   D   MANHATTAN [{)


 DATE             SIGNATURE OF ATTORNEY OF RECORD                       ADMITTED TO PRACTICE IN THIS DISTRICT

1/31/2019          Is/ Eric L. Lewis                               D U.S. GOVERNMENT ATTORNEY
                                                                   0No
                                                                   [{] vEs (DATE ADMITTED Mo.   April   YR.
                                                                                                              1994 )
 RECEIPT#
                                                                       ATTORNEY BAR CODE # EL0038
                                                                                           ----------------




 Ruby J. Krajick, Clerk of Court,                                  Dated._ _ _ _ _ _ _ _ _ __

by Rev. 06/20i7
